Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on March 12, 2021 is acknowledged. 
3.	Claims 2-4 have been cancelled.
4.	Claims 1 and 5-27 are pending in this application.
5.	Claims 10-19 and 22 are cancelled by Examiner’s amendment set forth herein.
6.	Claims 1, 20, 22 and 25 are amended by Examiner’s amendment set forth herein.
7.	Claims 1, 5-9, 20 and 22-27 are allowed in this office action.


Withdrawn Objections and Rejections
8.	Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.
9.	Objection to the specification for containing an embedded hyperlink is hereby withdrawn in view of Applicant’s amendment to the specification.
10.	Objection to claim 1 is hereby withdrawn in view of Applicant’s amendment to the claim.
11.	Objection to claims 1 and 6 is hereby withdrawn in view of Applicant’s amendment to the claims.

13.	Rejection of claim 1 and 5 under 35 U.S.C. 101 is hereby withdrawn in view of Applicant’s amendment to the claims, and in view of Examiner’s amendment of claim 1. 
14.	Rejection of claims 2, 6 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of Applicant’s amendment to the claims.
15.	Rejection of claims 1-2 and 5-7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (written description), is hereby withdrawn in view of Applicant’s amendment to the claims.
16.	Rejection of claim 2 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is hereby withdrawn in view of Applicant’s cancellation of claim 2.

EXAMINER’S AMENDMENT
17.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1 and 5-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 20-27, directed to the process of making or using the allowable product, previously withdrawn from consideration as a 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and III as set forth in the Office action mailed on 5/14/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Authorization for this examiner’s amendment was given in an interview with Robert Diaz on March 25, 2021.

Claims 1, 10-22 and 25-27 have been amended as follows: 
1. (Currently amended) A pharmaceutical composition for treating a bacterial infection, comprising an effective amount of a peptide and a pharmaceutically tolerable excipient, wherein the peptide consists of the amino acid sequence of SEQ ID NO: 17.

10.-19. (Cancelled)
bacterial infectionof SEQ ID NO: 17 

21. (Cancelled)

22. (Currently amended) The method of claim 20, wherein the bacterial infection is an antibiotic-resistant bacterial infection.

25. (Currently amended) The method of claim 20, wherein the subject is administered with the peptide  M to 
about 150 M.

	26. (Currently amended) The method of claim [[21]]20, wherein the bacterial infection is caused by a gram-negative bacterium selected from A. hydrophila, V. alginolyticus, E. coli, E. tarda, A. baumannii or a combination thereof.

	27. (Currently amended) The method of claim [[21]]20, wherein the bacterial infection is caused by a gram-positive bacterium selected from S. faecalis, S. pyogenes, S. Aureus, or a combination thereof.

Claims 5-9 and 23-24, as set forth in the amendment filed on March 12, 2021.

Claims 1, 5-9, 20 and 22-27 are allowed.


REASONS FOR ALLOWANCE
18.	The following is an examiner’s statement of reasons for allowance: A pharmaceutical composition for treating a bacterial infection comprising an effective amount of a  peptide and a pharmaceutically tolerable excipient, wherein the peptide consists of the amino acid sequence of SEQ ID NO: 17 is both novel and unobvious over the art of record. The closest art is Isogai et al (US Patent No. 6979557, cited in the previous office action). Isogai et al teach a 501 residue protein sequence that has 69.2% sequence identity to instant SEQ ID NO: 17 (see SEQ ID NO: 3261, residues 132-144). Isogai et al teach a pharmaceutical composition comprising the peptide and a pharmaceutically acceptable carrier (see column 65, lines 3-20). There is no teaching nor motivation to arrive at instant SEQ ID NO: 17. The method of treating bacterial infection in a subject, comprising administering an effective amount of a peptide comprising instant SEQ ID NO: 17 is also novel and unobvious over Isogai et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Claims 1, 5-9, 20 and 22-27 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE HA/Primary Examiner, Art Unit 1654